Abatement Order filed November 5, 2013




                                     In The

                    Fourteenth Court of Appeals
                                 ____________

                             NO. 14-13-00692-CR
                               ____________

               SAUNDREA ANNETTE JACKSON, Appellant

                                       V.

                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 263rd District Court
                           Harris County, Texas
                       Trial Court Cause No. 1340533

                           ABATEMENT ORDER

      Appellant is represented by appointed counsel on appeal, Jim Leitner. On
October 23, 2013, counsel filed a motion to withdraw as appellate counsel because
he has accepted full-time employment with the Harris County Sheriff’s
Department. Accordingly, we enter the following order.

      We ORDER the judge of the 263rd District Court to consider counsel’s
request to withdraw. If current counsel is permitted to withdraw, the judge shall
appoint new appellate counsel for appellant. The judge shall see that a record of
any hearing is made, and shall order the trial clerk to forward a record of the
hearing and a supplemental clerks record containing any orders permitting counsel
to withdraw and appointing new counsel. Those records shall be filed with the
clerk of this court on or before December 5, 2013.

      The appeal is abated, treated as a closed case, and removed from this Court’s
active docket. The appeal will be reinstated on this Court’s active docket when the
trial court’s findings and recommendations are filed in this Court. The Court will
also consider an appropriate motion to reinstate the appeal filed by either party, or
the Court may reinstate the appeal on its own motion. It is the responsibility of any
party seeking reinstatement to request a hearing date from the trial court and to
schedule a hearing in compliance with this Court’s order. If the parties do not
request a hearing, the court coordinator of the trial court shall set a hearing date
and notify the parties of such date.

      It is so ORDERED.



                                       PER CURIAM